        Case 1:15-cr-00536-PGG Document 1116 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                            ORDER

 OMAR AMANAT,                                                  15 Cr. 536 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Omar Amanat recently filed a motion for a new trial, a supplemental

motion for a new trial, and a memorandum of law in support of the supplemental motion. (See

Dkt. Nos. 1112-1114) The Government shall file opposition papers by January 19, 2021. Any

reply papers are due by January 26, 2021.

Dated: New York, New York
       December 29, 2020
